DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 05 August 2022.

Regarding Previous Claim Objections
Previous objection to claim 19 has been withdrawn in view of the amendments to the objected claim.

Regarding Previous Double Patenting
Previous rejection of claims 1-3, 5-8, 10, 12-14, 16, 19 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 9, 12-20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-8, 10, 12-16, 18, 20 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with George A. Metzenthin (Reg. No. 41,995) on 19 August 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 2 and 18 have been canceled.

Claims 1, 3-5, 7, 9, 12, 14, 19-20 have been amended as follows:

1. (Currently Amended) A method of estimating a body temperature of an individual, said method comprising:
receiving physiological data with a processor from at least one sensor worn by the individual;
inputting the received physiological data into a model on the processor and the model including a Kalman filter and a physiological model having multiple parameters,
generating with the physiological model an estimated physiological condition based on the received physiological data;
modifying by a controller using the Kalman filter at least one of the multiple parameters in the physiological model based on an error between the estimated physiological condition and a measured physiological condition in the received physiological data; and
estimating with the physiological model the body temperature where the physiological model uses the at least one parameter that has been modified by the Kalman filter, and
wherein the estimated body temperature is not based on a skin temperature and the estimated physiological condition is not the skin temperature;
the received physiological data includes a measured heart rate of the individual and activity data of the individual;
the estimated physiological condition includes an estimated heart rate and the measured physiological condition includes the measured heart rate; and
the estimated heart rate is estimated using the activity data.

3. (Currently Amended) The method according to claim 1, wherein the activity data of the individual includes a current level of exertion of the individual, an activity score of the individual, and/or an activity score determined by the processor by mapping a body acceleration into Metabolic Equivalent units using received 3-D body acceleration data of the individual from a wearable measuring device of the at least one sensor.

4. (Currently Amended) The method according to claim 1, wherein modifying includes customizing the model to the individual via the Kalman filter using the measured physiological condition.

5. (Currently Amended) The method according to claim 1, further comprising receiving environmental data with the processor, and
wherein the environmental data includes ambient temperature and humidity.

7. (Currently Amended) The method according to claim 6, wherein modifying at least one of the multiple parameters includes:
learning a physiological response of the individual using the received physiological data and the environmental data, and
adjusting automatically the at least one of the multiple parameters in the physiological model to produce an individualized model.

9. (Currently Amended) The method according to claim 1, wherein modifying of the at least one of the multiple parameters in the physiological model is performed using the Kalman filter to:
estimate model states at discrete time intervals using a moving average of activity data, the measured physiological condition, and the physiological model parameters,
estimate a state-error covariance matrix in the Kalman filter,
compute a Kalman gain, and
modify the estimated body temperature, the model parameters, and a state-error covariance matrix using the Kalman gain and the error between estimated physiological condition and the measured physiological condition.

12. (Currently Amended) A system for estimating a body temperature of an individual, said system comprising:
at least one non-temperature physiological sensor configured to produce physiological data about the individual wearing said at least one non-temperature physiological sensor;
a processor connected to said at least one non-temperature physiological sensor, said processor having a model including a physiological mathematical model with multiple parameters and a Kalman filter, said processor is configured to use the physiological data received by said processor in said physiological mathematical model, wherein said physiological mathematical model generates an estimated physiological condition based on the physiological data; and
a controller in communication with said processor, said controller is configured to modify at least one of the multiple parameters in said physiological mathematical model with said Kalman filter based on a first error between the estimated physiological condition and a measured physiological condition in the physiological data to minimize a second error in a future estimation of that physiological condition, and
wherein said processor is further configured to produce the estimated body temperature with the physiological mathematical model using the multiple parameters including the at least one parameter that has been modified by said controller;
the measured physiological condition includes at least one heart rate and the physiological data includes activity data of the individual; 
the measured physiological condition does not include skin temperature; and
the estimated physiological condition includes the heart rate estimated using the activity data.

14. (Currently Amended) The system according to claim 17, wherein said model is configured to learn a physiological response of the individual based on the physiological data and environmental data and automatically adjust one or more of the parameters in said physiological mathematical model to produce an individualized model.

19. (Currently Amended) The system according to claim 12, wherein said at least one sensor includes an acceleration sensor configured to measure a 3-D body acceleration of the individual,
wherein said processor is configured to map the 3-D body acceleration into Metabolic Equivalent units to determine an activity score of the individual.

20. (Currently Amended) A computer program product for estimating a body temperature of an individual, said computer program product comprising:
a computer readable storage medium storing:
first program instructions executable by a device to cause the device to receive physiological data from at least one non-temperature sensor;
second program instructions executable by the device to cause the device to receive environmental data;
third program instructions executable by the device to cause the device to input the received physiological data and the received environmental data into a model having a physiological model and a Kalman filter, wherein the physiological model generates an estimated physiological condition based on the received physiological data and the received environmental data;
fourth program instructions executable by the device to cause the device to compare the estimated physiological condition to a measured physiological condition in the received physiological data to produce a difference using the Kalman filter;
fifth program instructions executable by the device to cause the device to modify at least one parameter in the physiological model based on the difference between the estimated physiological condition and the measured physiological condition; and
sixth program instructions executable by the device to cause the device to generate the estimated body temperature using the physiological model based on the at least one parameter modified in the physiological model, and
wherein the received physiological data includes a measured heart rate of the individual and activity data of the individual;
the estimated physiological condition includes an estimated heart rate and the measured physiological condition includes the measured heart rate;
the estimated heart rate is estimated using the activity data; and
the estimated physiological condition is not the skin temperature.

Allowable Subject Matter
Claims 1, 3-17, 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “inputting the physiological data into a model on the processor and the model including a Kalman filter and a physiological model including multiple parameters, generating with the physiological model an estimated physiological condition based on the physiological data; modifying by a controller using the Kalman filter at least one of the multiple parameters in the physiological model based on an error between the estimated physiological condition and a measured physiological condition in the received physiological data; and estimating with the physiological model the body temperature where the physiological model uses the at least one parameter that has been modified by the Kalman filter, and wherein the estimated body temperature is not based on a skin temperature and the estimated physiological condition is not the skin temperature; the received physiological data includes a measured heart rate of the individual and activity data of the individual; the estimated physiological condition includes an estimated heart rate and the measured physiological condition includes the measured heart rate; and the estimated heart rate is estimated using the activity data”.

Regarding claims 12 and 20, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Youngblood et al. US Patent Application Publication No. 2022/0176065 teaches stress reduction and sleep promotion system.

2.	Fujiwara et al. US Patent Application Publication No. 2017/0065827 teaches lighting control system.

3.	Allison US Patent Application Publication No. 2010/0081971 teaches treatment planning systems and methods for body contouring applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633